Citation Nr: 0122020	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  00-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim for an increased rating for PTSD.  

The Board notes that the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability was also certified for appeal.  However, 
in light of the disposition of the claim for an increased 
rating for PTSD, this matter is moot.


FINDING OF FACT

The veteran's PTSD is manifested by nightmares and flashbacks 
of Vietnam, social isolation, and results in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional private medical records that could 
be obtained.  Although the veteran testified at his hearing 
before the undersigned in July 2001 that he had received 
treatment at a VA facility, and that these records are not in 
the claims folder, no prejudice will result in view of the 
decision in this case.  Some of the veteran's VA medical 
treatment records have been associated with the claims folder 
and the veteran was afforded a VA psychiatric examination in 
September 1999.  In addition, the veteran testified at 
hearing at the RO and before the undersigned.  

The record discloses that the November 1999 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The January 2000 statement of the case 
and the May 2000 supplemental statement of the case provided 
the veteran with the applicable criteria for PTSD, which 
showed the symptoms for higher evaluations.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claim and that all identified available 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

The veteran was seen by a private psychologist for a Social 
Security Administration examination in March 1998.  He 
related that he had flashbacks almost daily and nightmares 
weekly.  He stated that he felt anxious and "wired" all the 
time and that he was afraid that something would happen.  He 
reported being depressed for many years.  He indicated that 
he experienced suicidal ideation, but denied any intent of 
plan.  The veteran noted that he had no interests and that he 
just stayed at home.  His wife stated that he had no friends 
and that he became upset easily.  On mental status 
evaluation, the veteran was casually dressed.  His grooming 
was adequate.  His contact with reality was unimpaired.  He 
maintained good eye contact and his stream of thought was 
spontaneous and coherent.  His affect was anxious.  The 
veteran related that he slept only three to four hours per 
night.  He was oriented times three.  It was indicated that 
his orientation to reality was intact.  His long-term memory 
functioning was adequate.  His short-term memory seemed poor, 
possibly the result of anxiety.  The veteran's store of 
information and abstract thinking seemed adequate.  His 
calculating ability seemed within normal limits.  Judgment 
was within normal limits.  His ability for attention seemed 
adequate, as was insight.  His concentration seemed within 
normal limits.  

The diagnoses were PTSD, chronic and alcohol abuse.  The 
Global Assessment of Functioning score was 45.  The examiner 
commented that the veteran presented with anxious affect, but 
showed good ability to establish rapport and communicate.  
The mental status evaluation was not suggestive of 
significant impairment in cognitive functioning, with the 
possible exception of short-term memory.  The examiner added 
that in his opinion, the veteran would be capable of 
understanding and remembering instructions in a job setting.  
He noted that the veteran might have difficulty relating to 
supervisors and peers adequately, due to mistrust of others 
and emotionality.  

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  It was noted in 
August 1998 that the veteran was having problems with his 
pension from the police department.  It was indicated that 
life was getting more complicated and difficult for him to 
deal with.  It was stated that he had a good attitude and 
motivation, but his PTSD symptoms were keeping him from being 
functional.  The veteran was seen in February 1999 and stated 
that he was taking his medication and that it helped him deal 
with his PTSD problems.  He related that he still experienced 
sleep disturbances and intrusive thoughts.  It was reported 
that he was still quite angry and frustrated by how his case 
had been handled by his former employer, a police department.  
It was noted that the veteran was particularly disturbed by a 
report prepared by a psychiatrist for the police department 
the previous month, in which he was portrayed as a conniver, 
malingerer and having a personality disorder.  The veteran 
was accused by that examiner of being a fraud and the 
diagnosis of PTSD was disputed.  It was reported by the VA 
medical provider that the overall impact of the private 
report was to anger the veteran and to increase his anxiety 
and level of depression.  It was stated in the VA report that 
the report by the psychiatrist for the police department was 
adding to the veteran's problems related to PTSD.  When he 
was seen by the VA in August 1999, the veteran stated that he 
continued to be unable to work.  His main stress was the 
hassle he was having with his former employer and the 
attorneys regarding his police retirement and pension.  The 
situation had been dragging on for nearly four years and was 
a constant source of irritation for him.  Overall, the 
veteran was coping and trying to maintain a low profile and 
keep his stress to a minimum.  

Of record are statements dated in July 1999 from two of the 
veteran's neighbors and his wife.  These are to the combined 
effect that the veteran is angry and displays anti-social 
behavior.  His wife reported that he was loud and 
argumentative.  She added that she had witnessed his 
nightmares and seen him break out in a cold sweat when 
something reminded him of Vietnam.  She also stated that the 
veteran had lost numerous jobs due to his temper.  

The veteran was afforded a VA psychiatric examination in 
September 1999.  He was on medication, but stated that he did 
not believe that it was doing anything for him. He related 
that he still had ups and downs in his mood.  It was reported 
that he had begun working as a benefits specialist in 1997, 
but was fired in May 1998.  The veteran explained that he did 
not see eye to eye with his boss on several issues, and that 
he got into an argument with her and was terminated.  He 
noted that he had had fifteen jobs since 1981 and was fired 
from all of them because he voiced his opinion.  He added 
that he had not looked for work since May 1998 since nothing 
interested him.  It was indicated that one of the main issues 
was the veteran's inability to get along with employers and 
supervisors, "to keep my mouth shut and conform."  The 
veteran stated that he tended to become hostile if his 
supervisors did not go along with what he believed to be 
right.  He also noted that he felt depressed and irritable 
much of the time and that almost any event could depress him.  
He related that he became hypercritical, negative and grumpy 
over the years.  

The veteran further stated that he had never been able to 
complete any project or program that he started.  It was 
reported that he might fear failure or at least non-
attainment of an ideal or perfect standard of success.  The 
veteran added that he developed an aloof and detached 
attitude, one of non-commitment and non-involvement.  He 
harbored a negative and rejecting attitude towards authority 
and resented orders and generally being controlled by others.  
He acknowledged that he could not get along with people, 
including his neighbors and that he had few friends.  The 
veteran continued to report symptoms of PTSD.  He stated that 
his sleep was erratic and that he was frequently awakened by 
a nightmare or some muscle pain.  He described a recurring 
dream of a buddy being shot on patrol.  The veteran stated 
that he would wake up in a cold sweat with his heart 
pounding.  He reported intrusive thoughts of Vietnam combat.  
Socially, he had separated himself from others.  

On mental status evaluation, the veteran was appropriately 
attired, clean and well groomed.  He appeared to want to look 
special and different.  He was open, very talkative and 
demonstrative.  He spoke at a regular rate and volume, with a 
full range of affect that was well modulated and congruent 
with the content of his thought.  He spoke logically, 
relevantly and clearly.  His thinking was goal-directed and 
focused.  He did not indicate difficulties in recall, either 
short or long term, and admitted that he had no problems or 
defects cognitively.  He frequently smiled at the examiner 
and demonstrated direct eye contact.  He denied psychotic 
symptoms or markedly elevated or depressed moods.  The 
veteran admitted to occasional headaches and a little anxiety 
sporadically characterized by chest tightening, heavy 
breathing and rapid heart rate.  He stated that he would 
experience these symptoms when he had thoughts of Vietnam.  
The veteran implied that because he could not live a perfect 
life, it did not pay to work or get involved with people so 
that he might as well retire from the world.  

The diagnoses were PTSD, chronic; alcohol abuse disorder, in 
partial remission; and personality disorder, not otherwise 
specified, with prominent narcissistic features.  The Global 
Assessment of Functioning score was 50.  The examiner 
commented that the veteran's service-connected disability did 
not preclude his ability to work.  He noted that losing 
interest in a job, inability to follow through on projects 
and hostility towards authority were not salient symptoms of 
PTSD.  Although the veteran continued to experience PTSD 
symptoms of nightmares and intrusive thoughts, these did not 
directly impair his reliability, productivity, ability to 
concentrate and follow instructions and to interact with 
coworkers and supervisors.  Overall, it was the examiner's 
opinion that the veteran was employable and that his service-
connected disability was not a decisive or prominent factor 
in his non-employability at that stage.  

The veteran was seen in a VA outpatient treatment clinic in 
February 2000.  It was noted that he was no longer able to 
work and was trying to find ways to keep busy and keep his 
mind off PTSD.  It was noted that he was getting worn down by 
his ongoing bureaucratic battles, but he was not about to 
give up.  He felt that his medication helped most of the time 
and that he was compliant in taking it as prescribed.  
Overall, it was noted that the veteran was coping at a 
marginal level, with a Global Assessment of Functioning score 
of 45.  

In a statement dated in March 2000, the veteran's sister 
reported that the veteran had not been able to get along with 
anyone since his return from Vietnam.  She reported that he 
had severe mood swings, and that he was continually 
depressed.  She concluded that his condition had become 
severely worse than it had been in the previous two years.  

In a statement dated May 23, 2001, it was noted that the 
veteran had been terminated that day as an employee.

In a statement dated in July 2001, the veteran's employer 
noted that the veteran had started to work in April 2000, and 
had been terminated on May 1, 2001.  He was terminated due to 
numerous absences, an inability to grasp the concepts of the 
job and numerous confrontations with his fellow employees and 
clients.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath, 1 Vet. App. 589.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A review of the record discloses that when he was seen in a 
VA outpatient treatment clinic in August 1998, it was noted 
that the veteran's PTSD symptoms kept him from being 
functional.  In August 1999, it was reported that the veteran 
was still unable to work.  The Board acknowledges that during 
the course of the September 1999 VA psychiatric examination, 
the veteran maintained his personal hygiene, and denied 
psychotic symptoms.  It is further noted that when he was 
seen in a VA outpatient clinic in February 2000, he indicated 
that he was no longer able to work.  Moreover, it was noted 
that he was coping at only a marginal level, and his Global 
Assessment of Functioning score was 45.  It is significant to 
point out, however, that while the veteran was apparently 
able to return to work in April 2000, information from his 
employer revealed that he was terminated from his job in May 
2001 due, in part, to confrontations with both employees and 
clients.  The Board notes that the veteran testified at his 
hearing before the undersigned in July 2001 that his 
condition had increased in severity, and that he was 
receiving treatment for it from the VA.  Under the 
circumstances of this case, resolving all reasonable doubt in 
the veteran's favor, the Board finds that the weight of the 
evidence supports a 100 percent evaluation for PTSD.  




ORDER

An increased rating to 100 percent for PTSD is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

